Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00059-CV

                                  Harry Jay SISKIND,
                                       Appellant

                                           v.

                                Patricia Ann SISKIND,
                                        Appellee

               From the 224th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2012-CI-07505
                     Honorable Janet P. Littlejohn, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).

      SIGNED April 17, 2013.


                                            _____________________________
                                            Karen Angelini, Justice